DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2021/0335251).

	Regarding claim 1
	Liu et al. shows the display device with sensing element, comprising: a substrate having a disposing surface (not specifically shown however inherent to the display, see Fig. 8 and para. 0045); a plurality of display elements (1), disposed above the disposing surface to present an image (see Fig. 8 and para. 0057); at least one sensing element (2 or 3) disposed above the disposing surface to sense light brightness of light projected toward either side of the substrate (see Fig. 8 and para. 0057); and at least one light adjustment element in signal-transmittable connection with the display elements and the at least one sensing element, with the at least one light adjustment element adjusting a plurality of control signals inputted into the display elements to determine a contrast of the image (taken to be the signal and elements associated with the signal for adjusting the brightness, see for example para. 0057, 0065 and 0067).

	Regarding claim 2
	Liu et al. further shows, wherein the display elements comprises a light-emitting element (OLED, see Fig. 9), and the at least one light adjustment element calculates an image compensation value according to the light brightness to adjust the control signals inputted into the light-emitting element according to the image compensation value (taken to be the signal and elements associated with the signal for adjusting the brightness, see for example para. 0057 and 0065).

	Regarding claim 5
	Liu et al. further shows, wherein the at least one sensing element comprises a photo diode (taken to be photosensors S1 and S2, see Fig. 9 and para. 0038), and the light-emitting element comprises a light emitting diode (OLED, see Fig. 9).

	Regarding claim 6
	Liu et al. further shows, wherein a cathode of the light emitting diode is configured to receive a low- level voltage (taken to be ground, see OLED, Fig. 9), an anode of the light emitting diode is connected to a control transistor (see Fig. 9), a cathode of the photo diode (S1 or S2) is connected to a control end of the control transistor (see Fig. 9), and an anode of photo diode is configured to receive an offset voltage (taken to be voltage V0, see Fig.9).


	Regarding claim 16
	Liu et al. further shows, wherein the at least one light adjustment element comprises a computing element (see para. 0035 and 0057).

	Regarding claim 17
	Liu et al. further shows, wherein the at least one sensing element and the at least one light adjustment element comprise a photo diode (taken to be photosensors S1 and S2).

	Regarding claim 18
	Liu et al. further shows, wherein the at least one sensing element and the display elements are disposed on the disposing surface (see Fig. 8).




Allowable Subject Matter

Claims 3, 4 and 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 4 and 7-15
The prior art or record taken alone or in combination does not teach or suggest the display device with sensing element as recited in claim 1, having the further limitations as set forth in claims 3, 4 and 7-15.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song et al. (US 11,404,002), Reddy et al. (US 2005/0285822) and Han et al. (US 2022/0067340), all show a display device having a sensing element and the ability of compensating or adjusting the brightness based on the sensed signal.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687